COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-062-CV
 
IN THE INTEREST OF M.C.F. 

------------

FROM THE 
235TH DISTRICT COURT OF COOKE COUNTY 
 
------------
 
OPINION
 
------------
        Appellant, Stephanie Ford, appeals from the order of the trial court 
granting the name change of her child M.C.F.  In four points, appellant 
complains that the trial court erred by changing the child’s name to the father’s 
surname because there was no evidence that the name change was in the 
child’s best interest; the name change was a violation of the mother’s 
constitutional rights; the evidence was legally insufficient to support the name 
change; and the evidence was factually insufficient to support the name 
change.  We reverse the portion of the trial court’s order granting the name 
change and render judgment that the child shall hereinafter be named Morgan 
Clay Ford.
FACTS
        Appellant met Kerry Wayne Estes, appellee, in the state of Georgia during 
June 2001.  They began a romantic relationship and, shortly thereafter, moved 
in together during August of 2001.  In October 2001, the couple discovered 
that appellant was pregnant.  Appellant decided that she wanted the baby to 
be born in Texas where they would be nearer to her mother.  Thus, in January 
2002 the couple moved to Gainesville, Texas to live with appellant’s mother 
and stepfather.  After the couple lived there a week, they argued and broke up.  
Appellant’s mother and stepfather told appellee that appellant never wanted to 
see him again and that he should collect his clothes from the house. 
        Appellant did not speak to appellee until she went to Georgia to close out 
the old apartment and collect her things.  While in Georgia, the couple spoke 
and decided to go to counseling.  However, after returning to Texas appellee 
attempted to contact appellant and her stepfather told him that she would not 
be attending counseling with him and that appellee was not allowed to speak 
to her.  At the time of trial, appellee had not spoken to appellant since August 
2002. 
        The child was born on June 12, 2002.  Appellee filed a petition to 
establish paternity on July 1, 2002 wherein he requested that the court  change 
the child’s surname from Ford to Estes.  After the child was born appellee 
attempted to contact appellant, but was denied access to the child.  Although 
appellee contended at trial that he had attempted to contribute to the child 
financially, he conceded that in actuality he had not contributed anything.  
During his testimony, appellee never presented any reasons to support the 
proposition that changing the child’s name to Estes would be in the child’s best 
interest.
        Appellant testified at trial that she was worried about appellee’s ability to 
care for the child.  Appellant also feared for the child’s safety because of 
appellee’s violent temper.  During her testimony, appellant requested that the 
court not change the child’s name to Estes.
        Appellee testified that he was charged with lewd indecency in the 
presence of a minor arising from an allegation of exposure in Florida in June of 
1992.  The Florida court dismissed the charge and disposed of it through a 
process called “pretrial diversion.”  Appellee was required to call a probation 
officer once a month for a year, but he did not have to pay a fine or plead 
guilty.  Additionally, appellee was arrested for DUI in 1986 and was found 
guilty. 
        The court entered an order establishing paternity, setting supervised 
visitation, ordering a psychological evaluation of appellee, ordering appellee to 
pay child support, and changing the child’s name from Morgan Clay Ford to 
Morgan Clay Estes.  Appellee never testified at trial, or at the hearing on the 
motion for new trial regarding his request that the child’s name be changed.  
However, the trial court entered findings of fact and conclusions of law stating 
that it was in the best interest of the child to change his surname to that of his 
biological father.  Shortly thereafter, the trial court amended its conclusions of 
law to reflect that the case was brought under chapter 160 of the family code, 
rather than chapter 45.  The amended conclusions of law state that the court 
granted the name change because appellee requested the name change in his 
petition and showed good cause for it.  Appellee contends section 45.004(a), 
which states that the court may order that the name of a child be changed if 
the change is in the best interest of the child, does not apply, and the applicable 
statute is section 160.636(e), which states that the court may order the name 
of the child changed if good cause is shown.  Tex. Fam. Code Ann. §§ 
45.004(a), 160.636(e) (Vernon 2002).
        Appellant filed a motion for new trial on the issue of the name change and 
the court conducted a hearing on March 31, 2003.  During the hearing, 
appellant testified that the child had lived with her and her parents for his entire 
life (nine months).  In support of her motion, appellant testified that she would 
not change her maiden name (Ford) if she were to marry in the future.  
Moreover, the doctor’s records and birth certificate list the child’s name as 
Ford.  Appellee did not appear at the motion for new trial and appellant was the 
only witness to testify at the hearing.  The court denied appellant’s motion for 
new trial.
ANALYSIS
        In appellant’s first point she complains that the trial court erred by 
changing the name of Morgan Clay Ford to Morgan Clay Estes because 
changing the name was not in the child’s best interest.  In appellant’s third  
point she complains that the evidence was legally insufficient to support the 
trial court’s decision to change the child’s name.  
        Appellant contends that family code section 45.004(a) applies. This 
subchapter is entitled “Change Of Name Of Child” and is contained in the 
chapter entitled “Change of Name.”  Under section 45.004, the court may order 
that the name of a child be changed if the change is in the best interest of the 
child.  Id. § 45.004(a).   
        Appellee contends that family code section 160.636(e) applies.  This 
subchapter is entitled “Proceeding to Adjudicate Parentage” and is contained 
within the “Uniform Parentage Act.”  See id. §§ 160.001-.763 (Vernon 2002 
& Supp. 2004).  Under a chapter 160 suit to establish paternity, the child’s 
name may be changed on request of a party and for good cause shown.  Id. § 
160.636(e).  Section 160.002 contains a conflicts provision requiring that this 
subchapter will control if there is a conflict with another provision of the family 
code.  Id. § 160.002.  Thus, we agree with appellee that he was required to 
show good cause to justify the name change.
        However, because the family code instructs us that the best interest of 
the child is always a factor in any suit affecting the parent-child relationship, we 
believe that the appellee should have also shown how the change of name 
would be in the child’s best interest.  See id. § 153.002 (stating that “[t]he 
best interest of the child shall always be the primary consideration of the court 
in determining the issues of conservatorship and possession of and access to 
the child”); In re C.H., 89 S.W.3d 17, 28-29 (Tex. 2002).  Under this statute, 
it is the child's best interest, and not the interest of the biological father, which 
must be served by legitimation.  Travis County Child Welfare Unit v. Vance, 
566 S.W.2d 112, 114 (Tex. Civ. App.—Austin 1978, no writ).  
        While we recognize that a name change in connection with a paternity 
action under chapter 160 is not the same as a name change under chapter 45, 
we believe that the chapter 45 cases may be looked to in determining a child’s 
best interest regarding the name change in a paternity action.  Newman v. King, 
433 S.W.2d 420, 423 (Tex. 1968); In re Guthrie, 45 S.W.3d 719, 724 (Tex. 
App.—Dallas 2001, pet. denied); Bennett v. Northcutt, 544 S.W.2d 703, 708 
(Tex. Civ. App.—Dallas 1976, no writ).  Thus, when reviewing the decision of 
a trial court to determine whether good cause was shown for changing a child’s 
name in a proceeding to establish paternity under chapter 160, we conclude 
that the trial court must then also consider whether the change is in the best 
interest of the child. See C.H., 89 S.W.3d at 28-29; Newman, 433 S.W.2d at 
423; Guthrie, 45 S.W.3d at 724; In re M.L.P., 621 S.W.2d 430, 431 (Tex. Civ. 
App.—San Antonio 1981, writ dism'd); Bennett, 544 S.W.2d at 708.
Standard of Review
        We review the trial court’s granting of a name change for a minor child 
under an abuse of discretion standard.  Guthrie, 45 S.W.3d at 723.  The abuse 
of discretion standard in a family law case overlaps the traditional sufficiency 
standard of review.  In re C.R.O., 96 S.W.3d 442, 447 (Tex. App.—Amarillo 
2002, pet. denied).  However, under an abuse of discretion standard a legal 
sufficiency challenge is a relevant factor in assessing whether a trial court 
abused its discretion.  C.H., 89 S.W.3d at 28-29. 
        Thus, in applying the abuse of discretion standard, an appellate court 
must apply a two prong analysis: (1) whether the trial court had sufficient 
evidence upon which to exercise its discretion; and (2) whether the trial court 
erred in applying its discretion.  Id.; Seidel v. Seidel, 10 S.W.3d 365, 368 (Tex. 
App.—Dallas 1999, no pet.).  The legal sufficiency review is the first inquiry. 
Then a determination is made as to whether the trial court’s decision was 
arbitrary and unreasonable.  D.R., 894 S.W.2d at 95 (citing Worford v. 
Stamper, 801 S.W.2d 108, 109 (Tex.1990)).  
        In determining a "no-evidence" issue, we are to consider only the 
evidence and inferences that tend to support the finding and disregard all 
evidence and inferences to the contrary.  Bradford v. Vento, 48 S.W.3d 749, 
754 (Tex. 2001); Cont’l Coffee Prods. Co. v. Cazarez, 937 S.W.2d 444, 450 
(Tex. 1996); In re King's Estate, 150 Tex. 662, 244 S.W.2d 660, 661 (1951).  
A "no-evidence" issue may only be sustained when the record discloses one of 
the following:  (1) a complete absence of evidence of a vital fact; (2) the court 
is barred by rules of law or evidence from giving weight to the only evidence 
offered to prove a vital fact; (3) the evidence offered to prove a vital fact is no 
more than a mere scintilla of evidence; or (4) the evidence establishes 
conclusively the opposite of a vital fact.  Uniroyal Goodrich Tire Co. v. 
Martinez, 977 S.W.2d 328, 334 (Tex. 1998) (citing Robert W. Calvert, "No 
Evidence" and "Insufficient Evidence" Points of Error, 38 TEX. L. REV. 361, 362-63 (1960)), cert. denied, 526 U.S. 1040 (1999).
 
Good Cause
        We found no appellate decisions that addressed the definition of good 
cause in the context of the paternity section 160.636 of the Texas Family 
Code. “Good cause” is defined in Black’s Law Dictionary as a “legally sufficient 
reason.”  Black’s Law Dictionary 213 (7th ed. 1999).  The definition also states 
that “[g]ood cause is often the burden placed upon a litigant . . . to show why 
a request should be granted or an action excused.”  Id.  In the present case, 
appellee did not present any reason why the child’s name should be changed, 
much less a legally sufficient reason.  
        Although we found no paternity cases defining “good cause” under 
chapter 160 of the family code, other types of cases provide some examples.  
In the context of a trial court's ruling on a motion for leave to file a late 
summary judgment, the Texas Supreme Court said that while it had not 
specifically defined "good cause," it had previously “held that an inadvertent 
failure to supplement responses was insufficient to establish good cause, even 
if admitting the evidence would not be unfair to the opposing party.”  Carpenter 
v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 687 (Tex. 2002).  In the 
employment law context, good cause for discharging an employee is defined as 
the employee's failure to perform the duties in the scope of employment that 
a person of ordinary prudence would have done under the same or similar 
circumstances.  Tave v. Alanis, 109 S.W.3d 890, 893 (Tex. App.—Dallas 
2003, no pet.); Lee-Wright, Inc. v. Hall, 840 S.W.2d 572, 580 (Tex. 
App.—Houston [1st Dist.] 1992, no writ).  With regard to discovery, the good 
cause exception permits a trial court to excuse a failure to comply with 
discovery in difficult or impossible circumstances.  Alvarado v. Farah Mfg. Co., 
830 S.W.2d 911, 915 (Tex.1992) (op. on reh'g) (explaining that counsel should 
not be excused from the requirements of the rule without a strict showing of 
good cause).  However, the following factors standing alone do not constitute 
good cause:  inadvertence of counsel, lack of surprise, or uniqueness of the 
excluded evidence. Id. In addition, the trial court has discretion to determine 
good cause, and the determination can only be set aside if that discretion was 
abused.  Morrow v. H.E.B., Inc., 714 S.W.2d 297, 298 (Tex. 1986).
        Other states have dealt with good cause in the family law context.  An 
Oklahoma court of appeals looked at good cause with regard to its statute on 
adoptive preferential placement.  In re Adoption of Baby Girl B., 2003 OK CIV 
APP 24, 67 P.3d 359, 370-72 (Okla. Ct. App. 2003). The statute at issue 
stated that preference for placement of an Indian child under the Indian Child 
Welfare Act shall be given “in the absence of good cause to the contrary” to 
the Indian child’s extended family.  Id.  The court held that the best interest of 
the child is a criterion to consider, along with other factors, when determining 
good cause.  Id. at 372.  The Hawaii Supreme Court stated that as a general 
rule, "good cause" means a substantial reason; one that affords a legal excuse. 
Doe v. Doe, 98 Hawai'i 144, 44 P.3d 1085, 1095 (Haw. 2002) (dealing with 
good cause in a paternity action, but with respect to a motion for new trial).  
In a North Dakota child support case, the state supreme court stated that good 
cause not to require immediate income withholding must be based upon an 
explanation of why immediate withholding would not be in the child’s best 
interest. Collins v. Collins, 495 N.W.2d 293, 297 (N.D. 1993).  
        In contrast to appellant’s testimony, appellee presented no evidence to 
show good cause to justify changing the child’s name.  Appellee made only a 
bare request to change the child’s name in his petition.  After a review of the 
evidence in the record we hold that there was a complete absence of evidence 
of a vital fact to support the trial court’s conclusion that there was good cause 
to change the child’s name to Estes or that it would be in his best interest. 
        In light of the above, we hold that appellee did not meet his burden with 
respect to showing good cause for changing the name of the child from Ford 
to Estes.  In fact, he presented no evidence whatsoever.  Moreover, in its 
findings of fact and conclusions of law, the trial court failed to state its basis 
for finding good cause to change the child’s name.  Therefore, we hold that the 
evidence was not legally sufficient to support the trial court’s finding of good 
cause and sustain appellant’s third issue.
Best Interest
        Generally, courts will reluctantly exercise the power to change a child’s 
name and do so only when the substantial welfare of the child requires it.  
Newman, 433 S.W.2d at 423; Guthrie, 45 S.W.3d at 724; Bennett, 544 
S.W.2d at 707.  In a legitimation proceeding brought by an alleged natural 
father, the Texas Supreme Court held that the appellate court had discretion to 
determine whether the person who would assume parental rights and 
responsibilities was fit to do so and that a decree declaring the parent-child 
relationship between the natural father and child, should be made only if it was 
in the best interest of child.  In re K, 535 S.W.2d 168 (Tex.), cert. denied, 429
U.S. 907 (1976).  
        Texas does not grant an express right to name a child to either parent.  
Guthrie, 45 S.W.3d at 724.  Even so, the name given to a child by one parent 
will not be changed unless the complaining parent can show good reason for 
the change.  Id. (requiring a showing that a name change is in the child’s best 
interest in a voluntary paternity proceeding); M.L.P., 621 S.W.2d at 431 
(requiring a good reason to change the child’s name in a divorce proceeding). 
        There are several factors we consider in determining whether the name 
change is in the best interest of the child.  First we look to whether the 
changed name or the original name would best avoid embarrassment, 
inconvenience, or confusion for the custodial parent.  Newman, 433 S.W.2d at 
423-24; Guthrie, 45 S.W.3d. at 725.  In the case at bar, appellant showed that 
as the custodial parent she would be inconvenienced by having a child with a 
different name than her own.  Ford is the name listed on the child’s birth 
certificate.  Doctors’ records, health insurance, life insurance, and Medicaid 
records all list the child as Ford.  Additionally, the child’s social security number 
and day care registration list the child as Ford.  Thus, appellant would be forced 
to change school, medical, and other official records to reflect a new name and 
could encounter problems managing her child’s estate, education, and medical 
treatment in the future if his name is different than hers.
        Next we look at whether the changed name or original name would best 
help identify the child with the family unit.  Newman, 433 S.W.2d at 423-24; 
Guthrie, 45 S.W.3d at 725.  Clearly, the interests of the child will be best 
served if he has the same surname as the family he lives with.  Additionally, we 
look at the length of time that the child has carried the original name.  Newman, 
433 S.W.2d at 423-24; Guthrie, 45 S.W.3d at 725.  The child in this case has 
only been alive since 2002, so he likely does not identify with the last name of 
Ford.  Even so, his family, friends, doctors, insurers, and the government all 
have records of the child under the name Ford. 
        Appellee also failed to adequately support the child financially during the 
birth and during the early stages of his childhood.  Specifically, appellee failed 
to contribute any money to payment of expenses related to the child’s birth, 
which was paid by Medicaid.  He argues that any financial help that he offered 
was refused; however, appellee’s statement that he attempted to send money 
through his mother conflicts with appellant’s testimony.  Appellant also testified 
at the hearing on the motion for new trial that appellee was currently delinquent 
in his child support payments.
        The court should also look at the degree of respect in the community 
associated with the original and changed names.  Newman, 433 S.W.2d at 
423-24; Guthrie, 45 S.W.3d at 725.  Appellant’s family has strong ties to the 
community where the child’s primary residence is, whereas the appellee is not 
from Texas, lives in a different county, and has no family or community ties in 
the area.  Moreover, appellant did not want the child to be associated with the 
name Estes because appellee has a criminal record in two states (indecency 
with a child in Florida, disposed of by pretrial diversion, and a DUI conviction 
in Georgia).  The child would be better served with a name that is positively 
associated with the community and the name should positively affect the bond 
between the parents and families.  Considering that the child will be living in a 
community where the Ford family is located, the child would be better served 
with their surname.  Furthermore, we see no reason why the child cannot 
maintain a positive relationship with his natural father without the benefit of his 
last name.  
        As we noted above, appellee did not testify at trial regarding his request 
for the child’s name to be changed.  Moreover, he did not appear at the hearing 
on appellant’s motion for new trial regarding the court’s decision to change the 
child’s name.  In contrast, appellant presented evidence both at trial and at the 
hearing on the motion for new trial to show why the child’s name should not 
be changed. 
        Appellee and appellant were never married, nor did they share a last 
name.  Appellant testified that if she married, she would keep her maiden name.  
The child and appellant both live with the Ford family and have for the entire 
life of the child.  Appellant is the sole managing conservator of the child.  As 
such, she has the right to establish the primary residence of the child, consent 
to medical treatment, receive support payments, manage the estate of the 
child, and make decisions concerning his education.  Appellee presented no 
evidence of how or why the name change would be in the child’s best interest.  
Therefore we conclude that there is legally insufficient evidence to support a 
conclusion that changing the child’s name would be in his best interest. We 
sustain appellant’s first point.
Abuse of Discretion
        Because we determined that no evidence existed to support the decision 
of the trial court we must now consider that factor in determining whether the 
court abused its discretion in changing the child’s name.  To determine whether 
a trial court abused its discretion, we must decide whether the trial court acted 
without reference to any guiding rules or principles; in other words, whether the 
act was arbitrary or unreasonable.  See Carpenter, 98 S.W.3d at 687; Downer 
v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985), cert. 
denied, 476 U.S. 1159 (1986).  Merely because a trial court may decide a 
matter within its discretion in a different manner than an appellate court would 
in a similar circumstance does not demonstrate that an abuse of discretion has 
occurred.  Downer, 701 S.W.2d at 241-42.
        An abuse of discretion does not occur where the trial court bases its 
decisions on conflicting evidence.  Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 
1978); see also Goode v. Shoukfeh, 943 S.W.2d 441, 446 (Tex. 1997).  
Furthermore, an abuse of discretion does not occur as long as some evidence 
of substantive and probative character exists to support the trial court’s 
decision.  Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002); Holley 
v. Holley, 864 S.W.2d 703, 706 (Tex. App.—Houston [1st Dist.] 1993, writ 
denied).
        As we noted above, appellee presented no evidence at trial regarding the 
child’s name change.  Moreover, appellee did not appear to testify on the 
subject during the hearing on the motion for new trial.  Appellee presented no 
evidence upon which the trial court could have based its conclusion of best 
interest or that good cause existed to change the child’s name.
        Because we have determined that the evidence was legally insufficient 
to support the trial court’s conclusion that good cause existed for the name 
change or that a change would be in the child’s best interest, and that the trial 
court acted without reference to any guiding rules or principles with regard to 
the name change, we sustain appellant’s first and third points.  Accordingly, we 
hold that the court abused its discretion in changing the child’s name from Ford 
to Estes.  See Tex. R. App. P. 43.3.  Because we sustain appellant’s points one 
and three, we need not discuss her remaining points.  See Tex. R. App. P. 47.1.  
        Appellee’s counterpoint complains that appellant’s appeal is frivolous and 
that this court should sanction her by ordering her to pay appellee’s attorney’s 
fees. Having sustained appellant’s first and third points, we disagree with 
appellee.  Accordingly, we award costs to appellant as the prevailing party and 
overrule appellee’s counterpoint.  See Tex. R. App. P. 43.4.
        We reverse that portion of the trial court’s “Final Order in Suit to Establish 
Parentage” that changes the child’s name.  We render judgment that the child 
shall hereinafter be named Morgan Clay Ford.  See TEX. R. APP. P. 43.3; Vista 
Chevrolet, Inc. v. Lewis, 709 S.W.2d 176, 176 (Tex. 1986) (quoting Nat’l Life 
& Accident Ins. Co. v. Blagg, 438 S.W.2d 905, 909 (Tex. 1969)).  In all other 
respects, the judgment of the trial court is affirmed.
         

         
                                                                  TERRIE LIVINGSTON
                                                                  JUSTICE
 
PANEL B:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 
 
DELIVERED:  December 4, 2003